Citation Nr: 1339403	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied claims for service connection for bilateral hearing loss, tinnitus, and a bilateral eye disorder.

In an October 2010 rating decision, the RO granted claims for service connection for bilateral hearing loss, assigning a noncompensable rating, and tinnitus, assigning a 10 percent rating.  In correspondence received later that month, the Veteran appealed the initial evaluations for both disabilities.  In November 2010, he withdrew his appeal with respect to the evaluation of tinnitus.  In March 2011, the RO issued a statement of the case on the evaluation of bilateral hearing loss.  However, the Veteran did not perfect the appeal by filing a substantive appeal.  Thus, the sole issue on appeal is as listed on the title page.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  The record was held open for 30 days following the hearing to provide the Veteran with additional time to submit medical evidence.  Later that month, he submitted additional evidence with a waiver of RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has a bilateral eye disorder due to a welding injury during service.  

The Veteran's service treatment records do not show any injury to the eyes.  He complained of eye trouble during his June 1968 separation examination, but clinical evaluation of the eyes was normal and visual acuity was 20/20 bilaterally, and the examiner indicated that the Veteran did not have an eye disability of any medical significance.

The Veteran's service personnel records show that he served as a welder from November 1966 to June 1968.

During the hearing, the Veteran testified that he burned his eyes while welding in the summer of 1968 and was treated by a medic who flushed his eyes and provided eye patches that he wore for two to three days.  He also testified that he has since had watery eyes which have been actually found to be dry eyes.  Lastly, he testified that he did not seek treatment for his eyes until 10 years after service.

The available private medical records show complaints of watery eyes since May 1992, a diagnosis of early cortical cataracts in June 1994, and complaints of dry eyes since May 2001.

Given the private medical records showing that the Veteran has bilateral cataracts, the service personnel records showing that he served as a welder, and his competent testimony of injuring his eyes while welding during service, the Board finds that an examination is needed to determine whether any current eye disorder had its onset during or is causally related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an eye examination to determine the nature and etiology of his current eye disorders.   The Veteran's claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder had its onset during or is causally related to active service.  The examiner should consider the Veteran's statements regarding the in-service burn injury while welding and continuity of symptoms since service.

The examiner should clearly outline the rationale for all opinions expressed.  If any requested opinion cannot be given, the examiner should state the reason why.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

